EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Lesch (Reg. No. 44,868) on 22 February 2021.
The application has been amended as follows: 
5. (Currently Amended) A method, performed by a computing device, of generating graphical-browse-views of one or more parts of an article, the method comprising: 
receiving the article having article-matter and the article-matter having points wherein a point is a unit of information expressed in one or more sentences, phrases, or words that are in the article-matter; 
receiving point-names of individual points of the article, wherein a point-name is a short sentence, a trimmed sentence or a short phrase summary of a point[[;]], wherein a point-name is a low-level summary of the point, wherein a low-level summary of a point is a low-level summary of the article-matter covered by the point[[,]];
assigning the point-names to the individual points of the article[[,]];
receiving identification of one or more simple-groups, each simple-group having one or more points, wherein each simple-group covers the article-matter covered by the points that are in the simple-group;

receiving identification of one or more compound-groups, each compound-group having one or more points or one or more simple-groups or one or more compound-groups;
wherein a compound-group covers the sum of article matter covered by the compound-groups, the simple-groups and the points that are in the compound-group;
receiving, for one or more compound-groups, a compound-group-name of each compound-group,
wherein a compound-group-name is a short sentence, a trimmed sentence or a short phrase summary of the compound-group[[;]],
wherein a compound-group-name is a upper-level summary of the compound-group, 
wherein an upper-level summary of a compound-group is an upper-level summary of the article-matter covered by the compound-group, 
wherein the compound-group-name covers the article-matter covered by the compound-group, and
wherein the compound-group-name covers compound-groups, the simple-
for one or more compound-groups,
generating, and displaying on the display, a graphical-browse-view for each compound-group,
wherein the compound group is a parent, 
by generating, and displaying on the display, a sequence of columns,
wherein a column in the sequence contains: 
a summary of the article-matter covered by a compound-group that is directly contained by the parent, or
a point by point summary of the article-matter covered by a simple-group that is directly contained by the parent, or
a summary of the article-matter covered by one or more points that are directly contained by the parent;
wherein generating and displaying a column that is a summary of the article-matter covered by one or more points that are directly contained by the parent includes:
formatting the point-names of the points in a column[[;]], and 
displaying the point-names in browse-elements in a sequence beginning at the top of the column and ending at the bottom of the column,
which includes, for one or more point-names, displaying the point-name on two lines in a browse-element, wherein the browse-element is a 2-line browse-element[[,]];
[[and]] wherein generating and displaying a column that is a point by point summary of the article-matter covered by a simple-group includes:
formatting the point-names of points, that are in the simple-group, in a column[[;]], and 
displaying the point-names in browse-elements in a sequence beginning at the top of the column and ending at the bottom of the column,
which includes, for one or more point-names, displaying the point-name on two lines in a browse-element, wherein the browse-element is a 2-line browse-element,
[[and]] wherein displaying a point-name on two lines in a browse-element includes:
assigning a width of a browse-element to be equal to the width of the column it is to be displayed in, and 
displaying, on the display, a point-name on two lines, 
wherein the point-name is shorter than the sum of available widths of two lines of the browse-element, wherein the available width of a line is calculated by determining the width of the browse-element minus a sum of the widths of the left and right margins,
by dividing the text of the point-name into a first part and a second part, such that the first part of the text fits within one line of the browse-element and the second part of the text fits within one line of the browse-element[[;]], and
placing the first part of the text on a first line and placing the second part of the text on a second line that is below the first line[[;]], and
indenting the text on the second line, such that, as the first line of text and the second line of text are viewed from left to right, the start of text on the second line occurs to the left of the end of text on the first line and the end of text on the second line occurs to the right of the end of the text on the first line, and
[[and]] displaying the browse-element[[,]];
[[and]] wherein generating, and displaying on the display, a graphical-browse-view for a compound-group includes:
displaying, on the display, two or more browse-elements each having two lines of text, wherein the amount of indent in the second line of text is of non-uniform nature among the browse-elements, and wherein the amount of indent in the second line of text in the browse-elements is such that: 
as the two lines of text in a browse-element are viewed from left to right, the start of text on the second line occurs to the left of the end of text on the first line, and the end of text on the second line occurs to the right of the end of text on the first line.
6. (Currently Amended) The method of claim 5, performed by a computing device,
wherein generating and displaying a column that is a summary of the article-matter covered by a compound-group includes:
formatting, in a column, the compound-group-names of compound-groups,
the simple-group-names of simple-groups, and point-names of points that are directly contained by [[the]] a parent-compound-group,
displaying the compound-group-names, the simple-group-names, and the point names in browse-elements in a sequence beginning at the top of the column and ending at the bottom of the column,
which includes, for one or more point-names, 
displaying the point-name on two lines in a browse-element, wherein the browse-element is a 2-line browse-element,
wherein the column so displayed is a summary of the article-matter covered by the compound-group, 
wherein such a column is a summary of the compound-group, and 
wherein a summary of a compound-group is a summary of the article-matter covered by the compound-group[[;]], and
[[and]] displaying the column.
7. (Currently Amended) The method of claim 6, performed by a computing device,
wherein displaying the simple-group-names in the column includes, for one or more simple-group-names[[,]]: 
displaying the simple-group-name on two lines in a browse-element, wherein the browse-element is a 2-line browse-element, by
assigning a width of a browse-element to be equal to the width of the column, and 
displaying, on the display, a simple-group-name on two lines, 
wherein the simple-group-name is shorter than the sum of available widths of two lines of the browse-element, wherein the available width of a line is calculated by determining the width of the browse-element minus a sum of the widths of the left and right margins, 
by dividing the text of the simple-group-name into a first part and a second part such that the first part of the text fits within one line of the browse-element and the second part of the text fits within one line of browse-element; and
placing the first part of the text on a first line and placing the second part of the text on a second line that is below the first line; and 
indenting the text on the second line, such that, 
as the first line of text and the second line of text are viewed from left to right,
the start of text on the second line occurs to the left of the end of text on the first line, and
the end of text on the second line occurs to the right of the end of text on the first line[[,]]; and 
[[and]] displaying the browse-element,
wherein [[and]] generating, and displaying on the display, a graphical-browse-view for a compound-group includes:
displaying, on the display, two or more 2-line browse-elements,
wherein the amount of indent in the second line of text is of non-uniform nature among the browse-elements, and
wherein the amount of indent in the second line of text in the browse-elements is such that:
as the two lines of text in a browse-element are viewed from left to right, 
the start of text on the second line occurs to the left of the end of text on the first line, and 
the end of text on the second line occurs to the right of the end of text on the first line. 
8. (Previously Presented) The method of claim 5, performed by a computing device, wherein a point-name is a low-level summary of a point, the method further comprising:
receiving input to display the article-matter that is covered by a point-name that is displayed in a column that is a point by point summary of the article-matter covered by a simple-group; and
in response to receiving input to display the said article-matter, displaying the article-matter that is covered by the point-name.
9. (Previously Presented) The method of claim 6, performed by a computing device, wherein a simple-group-name is a mid-level summary of a simple-group, the method further comprising:
receiving input to display a low-level summary of the simple-group that is covered by a simple-group-name that is displayed in a column that is a summary of the article-matter covered by the compound-group; and
in response to receiving input to display the said low-level summary displaying a column that is a point by point summary of the article-matter that is covered by the simple-group-name or displaying a sequence of points that are covered by the simple-group-name.
10. (Currently Amended) A method, performed by a computing device, of generating a visual two-dimensional nested layout of multiple levels of summary and [[the]] article-matter of an article, the method comprising: 
receiving the article having article-matter and the article-matter having points wherein a point is a unit of information expressed in one or more sentences, phrases, or words that are in the article-matter; 
receiving point-names of individual points of the article, wherein a point-name is a short sentence, a trimmed sentence or a short phrase summary of a point, wherein a point-name is a low-level summary of the point, wherein a low-level summary of a point is a low-level summary of the article-matter covered by the point[[,]];
assigning the point-names to the individual points of the article;
receiving identification of one or more simple-groups, each simple-group having one or more points, wherein each simple-group covers the article-matter covered by the points that are in the simple-group;
receiving, for one or more simple-groups, a simple-group-name of each simple-group, wherein a simple-group-name is a short sentence, a trimmed sentence or a short phrase summary of a simple-group, wherein a simple-group-name is a mid-level summary of a simple-group, wherein a mid-level summary of a simple-group is a mid-level summary of the article-matter covered by the simple-group, wherein the simple-group-name covers the article-matter covered by the simple-group, and wherein the simple-group-name covers the point-names of the points that are in the simple-group;
receiving identification of one or more compound-groups, each compound-group having one or more points or one or more simple-groups or one or more compound-groups;
wherein a compound-group covers the sum of article matter covered by the compound-groups, the simple-groups and the points that are in the compound-group; 
receiving, for one or more compound-groups, a compound-group-name of each compound-group,
wherein a compound-group-name is a short sentence, a trimmed sentence or a short phrase summary of the compound-group[[;]],
wherein a compound-group-name is a upper-level summary of the compound-group, 
wherein an upper-level summary of a compound-group is an upper-level summary of the article-matter covered by the compound-group, 
wherein the compound-group-name covers the article-matter covered by the compound-group, and
wherein the compound-group-name covers compound-groups, the simple-groups and points that are in the compound-group and their corresponding compound-group-names, simple-group-names, and point-names; and
displaying the multiple levels of summary and the article-matter in a visual two-dimensional nested layout by:
displaying the outermost compound-group-boxes, simple-group-boxes and [[the]] point-boxes side-by-side in a left-to-right-placement-as-per-the-sequence-in-the-article,
wherein a compound-group-box, simple-group-box or a point-box that covers an earlier part of the article is placed to the left of a compound-group-box, simple-group-box or the point-box that covers a later part of the article[[;]],
inside each of the compound-group-boxes and simple-group-boxes that are displayed, 
displaying the boxes of [[the]] immediate children of the corresponding compound-group or simple-group, 
wherein when one of the immediate children is a compound-group then the boxes of the immediate children are displayed in a left-to-right-placement-as-per-the-sequence-in-the-article,
wherein a compound-group-box, simple-group-box or the point-box that covers an earlier part of the article is placed to the left of a compound-group-box, simple-group-box or the point-box that covers a later part of the article,
when none of the immediate children is a compound-group then the boxes of the immediate children are displayed in a top-to-bottom-placement-as-per-the-sequence-in-the-article,
wherein a simple-group-box or the point-box that covers an earlier part of the article is placed above a simple-group-box or the point-box that covers a later part of the article,
wherein 
a point-box shows the point-name as a title of the box and the article-matter covered by the corresponding point is displayed inside the point-box, and
wherein 
a simple-group-box shows the simple-group-name as the title of the box and the article-matter directly covered by the corresponding simple-group is displayed inside the simple-group-box, and
wherein
the simple-group-box encloses the point-boxes corresponding to the point-names that are covered by the simple-group-name[[;]],
wherein 
a compound-group-box shows the compound-group-name as the title of the box and the article-matter directly covered by the compound-group-name is displayed inside the box, and
wherein
the compound-group-box encloses the compound-group-boxes simple-group-boxes and point-boxes corresponding to the compound-group-names, simple-group-names and point-names that are covered by the compound-group-name.
11. (Previously Presented) The method of claim 10, performed by a computing device, further comprising: 
formatting and displaying the sentences in the article-matter in the point-box, simple-group-box, or compound-group-box by:
displaying a sentence by identifying a sequence of phrases in a sentence, based on content and length of the phrases, wherein a phrase is a part of a sentence, and
displaying each phrase on a separate line, 
wherein a first phrase in the sentence is displayed on a first line, a second phrase in the sentence is displayed on a second line that is below the first line, and so on until the last phrase in the sentence is displayed on a last line.
12. (Previously Presented) The method of claim 11, performed by a computing device, further comprising:
indenting phrases on the lines they are displayed on, 
wherein the amount of indent of a phrase is based on a relationship of the phrase with other phrases of the sentence and also the relationships among the other phrases of the sentence, and 
wherein the amount of indent is of non-uniform nature among the phrases of the sentence, not constant-increment-indenting for successive lines, and not a repetitive pattern of indenting. 
13. (Previously Presented) The method of claim 12, performed by a computing device, further comprising:
displaying each sentence so that it starts on a new line; and 
displaying additional vertical space between a line on which a sentence ends and the line on which the next sentence begins. 
14. (Previously Presented) The method of claim 13, performed by a computing device, further comprising:
when a sentence occupies a sequence of five or more lines, inserting a vertical space between two consecutive lines wherein a significant part of the sentence ends on a first of the two consecutive lines or a significant part of the sentence begins on a second of the two consecutive lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144